ORDER
It is ORDERED that the motion of Paul W. Cane, Jr., Esquire, a member of the California bar, to appear pro hac vice on behalf of the New Jersey Civil Justice Institute is granted; and it is further
ORDERED that Paul W. Cane, Jr., Esquire shall abide by Rule 1:21-2, including his obligation to adhere to the Rules of Professional Conduct and to make his required annual payment to the Disciplinary Oversight Committee and the Lawyers’ Fund for Clint Protection, said payment to be made within ten days of the filing date of this Order; and it is further
ORDERED that the Clerk of the Supreme Court of the State of New Jersey is hereby appointed as agent upon whom service of process may be made for all actions against Paul W. Cane, Jr., Esquire, that may arise out of his participation in this matter; and it is further
ORDERED that Paul W. Cane, Jr., Esquire, shall notify the Court immediately of any matter affecting his standing at the bar of any other court; and it is further
*329ORDERED that all pleadings, briefs and other papers filed with the Court shall be sighted by New Jersey counsel, authorized to practice law in the State of New Jersey, who shall be responsible for his conduct of the cause and the attorney especially admitted herein.